         Case 1:20-cv-01624-SCJ Document 28-5 Filed 04/24/20 Page 1 of 2




                      J u d i c i a l Q u a l i f i c a t i o n s C o m mi s s i o n
                                         State of Georgia
                                           www.gajqc.com

         JQC Statement on Statewide Judicial and Public Health Emergencies

March 16, 2020 – The Judicial Qualifications Commission of Georgia ( JQC), the State agency
charged with the responsibility and authority to investigate and prosecute claims of judicial
misconduct, stands ready to continue serving the citizens of Georgia during these trying times.
With the unprecedented and brave decisions by Chief Justice Harold Melton and Governor Brian
Kemp to swiftly and firmly address the threats posed by the spread of the Coronavirus/COVID-
19, the JQC will also plan to adapt its functions to meet the needs of our community.

Beginning today, March 16, 2020, the JQC staff will primarily telework in order to do our part in
lessening the chance of spreading the Coronavirus/COVID-19. While JQC staff will occasionally
work from the agenc s formal office space in order to complete essential Commission functions,
the general telework policy will remain in effect until the Orders declaring a Statewide Judicial
Emergenc and Public Health Emergenc are lifted. When working in the JQC s formal office
space, staff and members will follow internal procedures to ensure a safe work environment and
efficiently perform their necessary duties.

The Statewide Judicial Emergency, as Ordered by Chief Justice Melton, sends a direct and
balanced message to the courts of Georgia, allowing for continued court functions in addressing
essential functions necessary to protect the health, safety, and liberty of our citizens, while also
recognizing the need for courts to postpone and/or cancel non-essential matters in order to avoid
the potential infection of court employees and members of the public attending court. The JQC
realizes that this may pose many challenges for parties, litigants, attorneys, court staff, and judges
in navigating these uncharted waters. We stand ready to assist our judicial system with situations
that may pose ethical dilemmas for all involved. In that vein, we also recognize that opinions may
differ regarding how best to handle the novel circumstances that our world faces today. The fact
remains, however, that Chief Justice Melton s Order is an overriding directive to the courts, and
refusals to abide by the Order may require action by the JQC.

To that end, judges, parties, and the public are encouraged to contact the JQC staff with any
questions or concerns about ethical obligations or possible misconduct. As the current landscape
calls for quick responses to many of these inquiries, we will do our best to be available during and
after normal work hours to address time-sensitive matters. Many members of the judiciary and
the bar have already reached out for assistance, and we are committed to doing our part to help
guide our State through these difficult and unusual times.

                                             Exhibit 4
                                              Wood
        Case 1:20-cv-01624-SCJ Document 28-5 Filed 04/24/20 Page 2 of 2



The best way to contact our agency generally is via our website, www.gajqc.com, or our office
number at (404) 558-6940. I can also be contacted via my direct office number or email. That
contact information is listed below.

Sincerely,

Chuck Boring
Director, Judicial Qualifications Commission of Georgia

Contact: Chuck Boring, Director, (404) 463-1178 or cboring@gajqc.com
                                             xxx
